Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,840,389 (Lewalski et al.) (hereinafter “Lewalski”)
Regarding claim 1, Figs. 1-13 show a sheet conveying device comprising:
a tray (156) configured to stack a sheet;
a conveyor (144) configured to convey the sheet to the tray (156); and
a guide body (184) having a space, a height of the space being greater than a thickness of the sheet,
the guide body (184) configured to guide the sheet conveyed by the conveyor (144), with a leading end of the sheet being inserted in the space,

Regarding claim 2, Figs. 1-13 show a conveying belt (530) configured to rotate to convey the sheet,
wherein the guide body (184) is mounted on the conveying belt (530).
Regarding claim 3, Figs. 1-13 show a plurality of guide bodies (184 and 184), including the guide body (184), disposed along a rotational direction of the conveying belt (530).
Regarding claim 7, as best understood, Figs. 1-13 show that the space of the guide body (184) is greater than the thickness of the sheet at any position over an entire length in a sheet conveying direction of the sheet.  This can occur, e.g., whenever the guide body 184 is open.
Regarding claim 8, Figs. 1-13 show circuitry (Fig. 1),
wherein the conveyor (144) includes a detector (148) configured to detect the leading end of the sheet,
wherein the circuitry (Fig. 1) is configured to cause the guide body (184) to move after the detector (148) has detected the leading end of the sheet, and cause the conveyor (144) to convey the sheet to enter the space of the guide body (184) until the 
Regarding claim 9, Figs. 1-13 show that the conveyor (144) includes a roller.
Regarding claim 11, Figs. 1-13 show an image forming apparatus comprising:
an image forming device (printer in Abstract) configured to form an image on a sheet; and the sheet conveying device according to claim 1, configured to convey the sheet on which the image is formed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lewalski as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2008/0061498 (Suzuki) (hereinafter “Suzuki”).  With regard to claim 2, Lewalski teaches most of the limitations of this claim including the conveying belt (530), but does not teach a plurality of belts, as claimed.
Suzuki teaches that it is well-known in the art to provide a sheet conveying device (Fig. 2A) for stacking sheets with a plurality of conveying belts (8a-8c), including a conveying belt (e.g., 8a), disposed in a width direction of a sheet intersecting a sheet conveying direction (direction B in Fig. 2A) of the sheet.  Because both Suzuki and Lewalski teach sheet conveying devices for stacking sheets it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the belt and guide body arrangement of Suzuki for the belt and guide body arrangement of Lewalski to achieve the predictable result of stacking sheets.  Thus, all of the limitations of claim 4 are met the cited combination of references.
Regarding claim 5, Fig. 2B of Suzuki shows a plurality of guide bodies (7a-7c), including a guide body (7a), respectively disposed on the plurality of conveying belts (8a-8c).
Regarding claim 6, Fig. 2B show that the plurality of conveying belts (8a-8c) includes:
end side belts (8a and 8c), each of which is disposed on an end side in the width direction of the sheet; and
a center side belt (8b) disposed between the end side belts (8a and 8c) in the width direction, and
.
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewalski as applied to claim 1 above, and further in view of U.S. Patent No. 8,220,618  (Bijl) (hereinafter “Bijl”).  With regard to claim 10, Lewalski teaches most of the limitations of this claim including the conveyer (144), but does not teach that the conveyor (144) includes a belt, as claimed.
Bijl shows that it is well-known in the art to provide a sheet conveying device (Fig. 1) with a conveyor (including 2-6) including a belt (2 or 4) for conveying sheets to a stacking arrangement.  Because both Bijl and Lewalski teach conveyors for conveying sheets to stacking arrangements it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the belt conveyor arrangement of Bijl for the conveyor arrangement of Lewalski to achieve the predictable result of conveying sheets to a stacking arrangement.  Thus, all of the limitations of claim 10 are met the cited combination of references.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/              Primary Examiner, Art Unit 3658